            Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  VAN DANG,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   TELENAV, INC., DOUGLAS MILLER,
   H.P. JIN, SAMUEL CHEN, WES
   CUMMINS, and RANDY L. ORTIZ,




                      Defendants.



       Plaintiff Van Dang (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Telenav,

Inc. (“Telenav” or the “Company”) and other related parties and non-parties with the United

States Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases

and other publications disseminated by certain of the Defendants (defined below) and other

related non-parties; (c) review of news articles, shareholder communications, and postings on the

Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning Telenav and the Defendants.
            Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 2 of 14




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Telenav and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed acquisition of the Company by

affiliates of V99 Inc. (“V99”) (the “Proposed Transaction”).

       2.       On November 3, 2020, the Company announced that it had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) with V99. Pursuant to the terms of

the Merger Agreement the Company’s shareholders will receive $4.80 in cash for each share of

Telenav common stock owned (the “Merger Consideration”).

       3.       On December 31, 2020, in order to convince the Company’s shareholders to vote

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections

14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Telenav and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Telenav

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
             Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 3 of 14




                                   JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, the owner of Telenav shares.

        9.       Defendant Telenav is incorporated under the laws of Delaware and has its

principal executive offices located at 4655 Great America Parkway, Suite 300, Santa Clara,

California 95054. The Company’s common stock trades on the NASDAQ under the symbol

“TNAV.”

        10.      Defendant Douglas Miller (“Miller”) is and has been a director of Telenav at all

times during the relevant time period.

        11.      Defendant H.P. Jin (“Jin”) is and has been a director of Telenav at all times

during the relevant time period.




                                                   3
         Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 4 of 14




       12.     Defendant Samuel Chen (“Chen”) is and has been a director of Telenav at all

times during the relevant time period.

       13.     Defendant Wes Cummins (“Cummins”) is and has been a director of Telenav at

all times during the relevant time period.

       14.     Defendant Randy L. Ortiz (“Ortiz”) is and has been a director of Telenav at all

times during the relevant time period.

       15.     Defendants Miller, Jin, Chen, Cummins, and Ortiz are collectively referred to

herein as the “Individual Defendants.”

       16.     The Individual Defendants, along with Defendant Telenav, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       17.     Telenav is a leading provider of automotive software and services providing

both in-vehicle and cloud-based solutions. Over the past twenty years, Telenav’s focus has been

on navigation and LBS, where Telenav has pioneered many innovations including the market’s

first mobile cloud-based navigation service. Telenav’s customers include three of the top five

automotive manufacturers by revenue and sales—Ford Motor Company, General Motors

Holdings and Toyota Motor Corporation.

                     The Company Announces the Proposed Transaction

       18.     On November 3, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       SANTA CLARA, Calif.--(BUSINESS WIRE)--Telenav, Inc. (NASDAQ:
       TNAV), a leading provider of connected-car and location-based services,
       today announced that it has entered into a definitive merger agreement to be
       acquired by V99, Inc., a Delaware corporation led by HP Jin, Co-Founder,



                                                4
  Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 5 of 14




President, and Chief Executive Officer of Telenav, for $4.80 per share in an
all cash transaction that values Telenav at approximately $241 million. HP
Jin, Samuel T. Chen, a director of Telenav, and a certain entity affiliated
with Mr. Chen, are expected to provide debt financing in connection with
the proposed transaction.

The per share purchase price represents a premium of approximately 33.3
percent over Telenav’s closing stock price on October 1, 2020, the last full
trading day prior to announcing that the Special Committee had received a
non-binding “go-private” proposal from V99. Upon completion of the
transaction, Telenav will become a private company with the flexibility to
continue investing in its connected-car strategy.

“We are pleased to have reached this agreement with V99, which we
believe will deliver immediate value to stockholders and positions Telenav
to accelerate its journey towards a connected-car future with smarter, easier
and safer innovation,” said Douglas Miller, Lead Independent Director and
a member of the Telenav Special Committee. “The transaction is the result
of a thoughtful and comprehensive review of value creation opportunities
available to Telenav. We are confident that this transaction is in the best
interest of Telenav and all of its stakeholders, and we look forward to
working with HP and V99 to complete the transaction.”

“Today’s announcement represents an exciting new chapter for Telenav,”
said HP Jin, Co-Founder, President and Chief Executive Officer. “As a
private company, we will have the resources and flexibility to continue our
growth and execute on our OEM-centric, connected-car strategy as the
market for connected-car capabilities continues to expand. I would like to
thank the Special Committee for taking the time to thoroughly evaluate and
review V99’s offer and Telenav’s employees for their continued focus
throughout this process. I am honored to continue leading Telenav through
its next phase of growth and success, and I am confident Telenav will thrive
as a privately held company.”

Transaction Details

Acting upon unanimous recommendation by the Special Committee, the
Telenav Board of Directors unanimously approved the merger agreement
and the merger, with Messrs. Jin and Chen recusing themselves from all
related discussions and abstaining from the vote. The Special Committee
negotiated the terms of the merger agreement with assistance from its
independent financial and legal advisors.

The agreement includes a 30-day “go-shop” period expiring on December
2, 2020, which permits the Special Committee and its advisors to solicit
alternative acquisition proposals from third parties. The Special Committee



                                      5
  Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 6 of 14




will have the right to terminate the merger agreement to enter into a
superior proposal subject to the terms and conditions of the merger
agreement. There can be no assurance that this “go-shop” will result in a
superior proposal, and Telenav does not intend to disclose developments
with respect to the solicitation process unless and until it determines such
disclosure is appropriate or otherwise required.

Additionally, Messrs. Jin and Chen, Changbin Wang, and each of their
affiliates and related parties, have executed a voting and support agreement
with the Company, pursuant to which, among other things, such parties
have agreed to vote their shares of Telenav stock in accordance with the
recommendation of the Special Committee or the Telenav Board of
Directors with respect to the merger agreement and the merger and to
otherwise support any proposal that the Special Committee or the Telenav
Board of Directors receives prior to the expiration of the “go-shop” period,
and determines is a superior proposal and provides an appropriate notice to
V99 on or prior to December 16, 2020, including by voting or tendering
their shares of Telenav stock in accordance with the recommendation of the
Special Committee or the Telenav Board of Directors, as applicable, with
respect to such superior proposal.

The transaction is expected to close during the first calendar quarter of
2021, subject to customary closing conditions, including approval by
Telenav stockholders, approval by Telenav stockholders holding a majority
of the outstanding shares owned by stockholders other than Mr. Jin, Mr.
Chen, Changbin Wang, and each of their affiliates and related parties, and
receipt of regulatory approvals. Upon closing of the transaction, Telenav
common stock will no longer be listed on any public market. Telenav will
continue to be headquartered in Santa Clara, California.

First Quarter 2021 Earnings Conference Call Update

Separately, Telenav today announced financial results for the first quarter
of 2021, which are available on the “Investor Relations” section of the
Telenav website. In light of the announced transaction with V99, Telenav
has cancelled the earnings conference call previously scheduled for
November 5, 2020 at 2:00 p.m. Pacific Time. During the pendency of the
transaction, Telenav will issue earnings releases consistent with its current
schedule, but will suspend earnings conference calls and webcasts.

Advisors

B. Riley Securities, Inc. and Wilson Sonsini Goodrich & Rosati, P.C. are
serving as financial advisor and legal advisor, respectively, to the Telenav
Special Committee. Norton Rose Fulbright LLP is serving as legal advisor
to V99, Inc.



                                      6
         Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 7 of 14




                     FALSE AND MISLEADING STATEMENTS
             AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       19.     On December 31, 2020, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       20.     Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       21.     The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       22.     The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new



1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.


                                                7
           Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 8 of 14




and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       23.      In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       24.      Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Operating Profit; (ii) Income Before Taxes; (iii) Income From

Continuing Operations; (iv) Net Income; (v) Pro-Forma Net Income; and (vi) Adjusted EBITDA.

       25.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding B. Riley’s Financial Opinion

       26.      The Proxy Statement contains the financial analyses and opinion of B. Riley

Securities, Inc. (“B. Riley”) concerning the Proposed Transaction, but fails to provide material

information concerning such.




2
  Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017),  available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 8
           Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 9 of 14




         27.    With respect to B. Riley’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) Telenav management’s estimates of the impact of Telenav’s NOLs; (ii) with

respect to the Extension Projections, the underlying inputs and basis for applying a range of

terminal value multiples of 5.5x to 6.5x to Telenav’s estimated fiscal year 2025E Adjusted

EBITDA and discount rates ranging from 15.5% to 20.5%; (iii) with respect to the No Extension

Projections, the underlying inputs and basis for applying a range of terminal value multiples of

3.5x to 4.5x to Telenav’s estimated fiscal year 2025E Adjusted EBITDA and discount rates

ranging from 15.5% to 20.5%; and (iv) Telenav’s free cash flows and all line items used to

calculate free cash flows.

         28.    With respect to B. Riley’s Premiums Paid Analysis, the Proxy Statement fails to

disclose the specific transactions observed by B. Riley for its analysis as well as the premiums

paid in those transactions

         29.    With respect to B. Riley’s NOL Analysis, the Proxy Statement fails to disclose the

inputs and assumptions for B. Riley’s application of the discount rates ranging from 16.5% to

19.5%.

         30.    When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.




                                                 9
           Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 10 of 14




          31.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          32.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          33.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          34.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          35.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and



                                                     10
         Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 11 of 14




authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       36.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       37.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       38.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       39.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or




                                               11
           Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 12 of 14




failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          40.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          41.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   The Individual Defendants acted as controlling persons of Telenav within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Telenav, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          44.   Each of the Individual Defendants was provided with, or had unlimited access to,



                                                  12
         Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 13 of 14




copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       45.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       46.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       47.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       48.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 13
         Case 1:20-cv-11116-SHS Document 1 Filed 12/31/20 Page 14 of 14




       49.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: December 31, 2020                                       Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff



                                                 14
